Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “the or each weld parameter signal.” It is not clear what is meant by the phrasing “the or each.” Each implies that more than one weld signal is output, however, only a single signal is claimed. 

Claim 5 recites “the or each weld parameter signal.” It is not clear what is meant by the phrasing “the or each.” Each implies that more than one weld signal is output, however, only a single signal is claimed. 


Claim 7 recites “the welding unit.” As an apparatus is being claimed this recitation is understood but may not be proper. Claim 1 recites “a welding unit” but it is not positively recited. Claim 7 seems to attempt to recite “the welding unit” as the first time it is being claimed, but can’t (use “a welding unit), as this would technically be improper antecedent basis. 
Since claim 7 depends on claim 1 it is suggested to either; positively recite “a welding unit” in claim 1, rewrite claim 7 as an independent claim and copy/paste all the limitations of claim 1 into claim 7, or replacing “the welding apparatus comprising” with “wherein”, removing “i) ii) and iii) and changing “the welding unit” to “the welding unit comprises”.
Claims 8-20 are rejected due to their dependency on claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pesme et al (US 2016/0193681).

Pesme discloses, regarding claim 1, a welding process (Abstract) comprising placing a workpiece (118a, 118b) in a welding position at a welding unit (100), the workpiece (118a, 118b) comprising at least two 

Pesme discloses, regarding claim 7, a welding apparatus (100 ; Figures 1 a-c) for carrying out a welding process as defined in claim 1, with the welding unit (100), a drive arrangement (Figure 1 c, with motor driving along path/rail 116) for causing the relative displacement between the welding unit (100) and the workpiece (118a, 118b) and weld monitoring equipment (122, 102, 128) comprising the probe (128), which is positioned behind the welding unit (100) with respect to the welding direction (Figure 1 c), and the data capture and processing equipment (122, 102) connected to receive output from the probe (128). Regarding claim 17, the probe is in a fixed position. Regarding claim 20, the controller 122 receives the weld parameters and adjusts them to control the welding operation. (See Paragraph [0034], [0036], [0042])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pesme et al (US 2016/0193681) in view of Knoener et al (US 2012/0241429).

The teachings of Pesme with respect to claims 1 and 7, have been discussed above. Pesme fails to disclose, regarding claim 3, the welding signal parameter is provided to a user interface. Knoener discloses a welding device having a user interface 38 which displays welding parameters to the user for display and/or adjustment (See Paragraph [0007], [0040]. It would have been obvious to adapt Pesme in .

Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pesme et al (US 2016/0193681) in view of Panknin et al (US 4,568,812).

The teachings of Pesme have been discussed above. Pesme fails to disclose a resistance welding process and/or the welding unit comprises a pair of oppositely disposed resistance seam welding electrode wheels. 

Panknin discloses a resistance welding unit 1 for welding overlapping seams in a tube, having a pair of oppositely disposed resistance seam welding wheels 7 and 9. (See Column 2, Lines 55-60) It would have been obvious to adapt Pesme in view of Panknin to provide the welding unit comprises a pair of oppositely disposed resistance seam welding electrode wheels as this is an obvious variant for welding an overlapping seam. 

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pesme et al (US 2016/0193681) in view of Huggett et al (US 2019/0388998).

The teachings of Pesme have been discussed above. Pesme discloses the sensor extending in a transverse direction but fails to disclose, regarding claims 9-13 a phased array ultrasonic probe unit comprising an array of piezoelectric elements, in a linear array extending transversely of the weld direction, the ultrasonic probe is situated in a cavity of a housing having a cooling liquid inlet. 

. 

Claims 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pesme et al (US 2016/0193681) in view Smartt et al (US 6,365,873).

The teachings of Pesme have been discussed above. Pesme fails to disclose the probe is provided with 30support wheels for supporting the probe on the workpiece, the probe has an encoding device responsive to relative displacement between the probe and the workpiece, the encoding device comprises at least one encoding wheel positioned for rolling contact with the workpiece.

Smartt discloses a roller wheel on device 10, as shown in Fig 2, for supporting the sensor on device 10, the probe or sensor having an encoding device 51 for monitoring the displacement between the probe and the surface. (See Column 11) The wheel is connected to a spring which in turn translates the displacement between the probe and the workpiece. It would have been obvious to adapt Pesmen in view of Smartt to provide support wheels for supporting the probe on the workpiece, the probe has an encoding device responsive to relative displacement between the probe and the workpiece, the encoding device comprises at least one encoding wheel positioned for rolling contact with the workpiece for actively calibrating the sensors, based on the distance from the workpiece, during the welding process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


  1/11/2022